Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/2021 has been entered.
2.	Claims 4-7, 9-11, 13-22 and 37-38 are all the claims.
3.	Claim 1-3, 8, and 12 are canceled and Claims 9, 11, 13-14, and 37-38 are amended in the Response of 3/24/2021.
4.	The amendment filed on 3/24/2021 is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  Applicants have amended Claim 9 into the generic claim and which otherwise depended from canceled Claim 8. In doing so, Applicants failed to introduce the underline under “A” in generic Claim 9. However, in order to advance prosecution, rather than mailing a Notice of Non-Compliant Amendment, the examiner has entered the claim set of 3/24/2021 and introduced the underline pursuant to 37 CFR 1.121.

s 4-7, 10, 16-17 and 19-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/19.
6.	Claims 9, 11, 13-15, 18, 22 and 37-38 are all the claims under examination.
7.	Applicants amendments raise new grounds for rejection.

Information Disclosure Statement
8.	The IDS of 3/24/2021 has been considered and entered. The initialed, signed and dated 1449 is attached.

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	“d)” The rejection of Claims 8-9 and 11 for reciting “capable of specific binding” in Claim 8 is withdrawn for the pending claims and moot for the canceled claim. 
	Applicants have canceled Claim 8 which thereby deleted the phrase and generated Claim 9 into the independent generic claim of the elected and examined invention.
	“e)” The rejection of Claim 14 for the recitation “the C-terminus of the first or second subunit of the Fc domain” is withdrawn.
	Applicants have amended Claim 14 to reflect that from the claim set of 12/20/2019 (and to include additional amendments.

Claim Rejections - 35 USC § 112, first paragraph
Written Description
10.	The rejection of Claims 1-3, 8, 12-14 and 22 (and 37-38) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn.  
	Applicants have canceled those generic claims which do not recite the sequences of Claim 9, which was not rejected, and amended Claim 9 into the independent generic claim of the invention.

Claim Rejections - 35 USC § 103
11.	The rejection of Claims 1-3, 8-9, 11-14 and 22 (and 37-38) under 35 U.S.C. 103 as being unpatentable over Inoue et al. (WO 2012/091718; filed 12/30/2010; IDS of 12/17/19; hereinafter referred to as “X” ) is withdrawn.
	Applicants have amended the claims to the extent that they encompass an “intact antibody’ with modifications made thereto and which comprises the following combinations of sequences much less none of which is taught in Inoue:
	Claim 9 and 11: pertuzumab wt (SEQ ID NO:14/15/16 and 11/12/13; and SEQ ID NO:22/24).
Claim 9 and 11: trastuzumab variant (SEQ ID NO: 20/108/79 and 107/18/19) and Trastuzumab CDRG VH (D98E, CDRG)/ Trastuzumab CDRG VL (N30T, CDRG) (SEQ ID NO:105/106).
Claim 15: (anti-human TfR): h2/99 (HC SEQ ID NO:186/187/188), h2/99 CDR-H3 variant (HC SEQ ID NO:186/187/206), h2/99 CDR-H3 of 2/99 (HC SEQ ID NO:186/187/174), and h2/99 (LC SEQ ID NO:189/190/181).
Claim 18 (anti-human TfR): VH23 -DASG/VL09-NYA (SEQ ID NO: 192/193 (h2/99 VH/VL)) and VH23 -DAQG/VL09-NYA (h2/99 VH variant/ h2/99 VL SEQ ID NO 205/193).

Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12. 	The rejection of Claims 9, 11, 13-15, 18, 22 and 37-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.
a) The rejection of Claims 9, 11, 13-15, 18, 22 and 37-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements is maintained.

	Response to Arguments
	Under the BRI and plain language analysis, the claims now recite there being an intact antibody comprising two heavy chains along with an auxiliary Fc domain and a generic N-terminus. It is not clear, concise or definite where the Fc domain	 is in relation to the inherent Fc domains for each of the two heavy chains. The specification defines an “intact antibody” as follows: “The terms "full length antibody," "intact antibody," and "whole antibody" are used herein interchangeably to refer to an antibody having a structure substantially similar to a native antibody structure or having heavy chains that contain an Fc region as defined herein.” It is not clear, concise or definite where the Fc domain is in relation to the first and second Fab molecules. It is not clear, concise or definite where the Fc domain is in relation to the N-terminus. 
Each of the individual components for the two heavy chains and two light chains of the “intact antibody” as well as the auxiliary Fc domain will have their own respective N-terminus, therefore, is it not clear, concise or definite which “N-terminus” is being referenced with respect to the tri-specific antibody as a whole. 
The rejection is maintained.

	


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

13.	The rejection of Claims 9, 11, 13-15, 18, 22 and 37-38 (and withdrawn claims 4-7, 10, 16-17, and 19-21) of this application are patentably indistinct from claims 1-3, 8-9, 11-15, 18 and 22 (and withdrawn claims 4-7, 10, 16-17, and 19-21) of Application No. 16/724,004 and the rejection is maintained. 
	Applicants request to hold the rejection in abeyance is granted.
The rejection is maintained.

New Grounds for Rejection
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



14.	Claims 9, 11, 13-15, 18, 22 and 37-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) Claims 9, 11, 13-15, 18, 22 and 37-38 are indefinite for the phrase “said Fc domain having a first and second subunit each subunit having a C-terminus.” It is not clear, concise or definite whether the Fc domain refers to the ancillary Fc domain or the Fc domains inherent to the intact antibody as discussed above under the outstanding 112, 2nd paragraph rejection. The ordinary artisan cannot envisage which of the three Fc domains the phrase is modifying.
	b) Claim 9 recites the limitation "the transferrin receptor”.  There is insufficient antecedent basis for this limitation in the claim, which is preceded by a reference to a BBB-R.
	c) Claims 15, 18 and 22 are indefinite in depending from canceled Claim 1. How is the ordinary artisan to understand the meets and bounds of what is being claimed with no generic claim?


Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
15.	Claims 9, 11, 13-14, 22 and 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Despite the lack of clarity for the generic BBB-R and the transferrin receptor recited in generic Claim 9, the claim is drawn to the third antigen binding site for which no sequence information is provided for the VH CDRs and VL CDRs whilst VH CDRs and VL CDRs are provided for the pertuzumab wt and trastuzumab variant contained in the same claim. The genus of all possible scfv and scFab corresponding in format but absent CDR or variable domain sequences cannot be ascertained and does not place Applicants in possession of the full scope of the claimed trispecific antibody.
The Court has held that the disclosure of screening assays and general classes of compounds was not adequate to describe compounds having the desired activity: without disclosure of which peptides, polynucleotides, or small organic molecules have the desired characteristic, the claims failed to meet the description requirement of § 112.  See University of Rochester v. G.D. Searle & Co., lnc., 69 USPQ2d 1886,1895 (Fed. Cir. 2004).  Adequate written description for an antibody appears to hinge upon whether the specification provides adequate written description for the antigen. While a specification may enable making a genus of antibodies, this does not necessarily place applicant in possession of the resultant antibodies (See In re Kenneth Alonso October (Fed. Cir. 2008) sustaining a lack of adequate written description rejection where “the specification teaches nothing about the structure, epitope characterization, binding affinity, specificity, or pharmacological properties common to the large family of antibodies” where the specification does not characterize the antigens to which the monoclonal antibodies must bind). 
Applicants have not characterized a representative species falling within the genus of anti-BBB-R and/or anti-transferrin proteins at the time of filing. Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en banc) stating:
"a few broad principles hold across all cases"; “We have made clear that the written description requirement does not demand either examples or an actual reduction to practice; a constructive reduction to practice that in a definite way identifies the claimed invention can satisfy the written description requirement.  Falko-Gunter Falkner v. Inglis, 448 F.3d 1357, 1366-67 (Fed. Cir. 2006).  Conversely, we have repeatedly stated that actual "possession" or reduction to practice outside of the specification is not enough.  Rather, as stated above, it is the specification itself that must demonstrate possession.  And while the description requirement does not demand any particular form of disclosure, Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008), or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement, Lockwood v. Am. Airlines, 107 F.3d 1565, 1571-72 (Fed. Cir. 1997).”

“For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus.  The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus.  In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result.  But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.
The ordinary artisan could reasonably conclude that Applicants were not in possession of the claimed genus of anti-BBB-R or transferrin receptor antibodies as broadly claimed.

Conclusion
16.	No claims are allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643